       Case 3:08-cv-02219-B Document 119 Filed 03/22/21            Page 1 of 1 PageID 3079



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BARRY EMMETT,                                      §
            Petitioner,                            §
                                                   §
v.                                                 §   No. 3:08-cv-2219-B
                                                   §
RICK THALER, DIRECTOR TDCJ-CID,                    §
              Respondent.                          §


                  ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

            The Court has taken under consideration the Findings, Conclusions, and Recommendation

     of United States Magistrate Judge Rebecca Rutherford dated March 5, 2021. The Court has

     reviewed the Findings, Conclusion, and Recommendation, and it has found no error. IT IS,

     THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation of the United

     States Magistrate Judge are accepted.

     SO ORDERED this 22nd day of March, 2021.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE



                                                  _
